Name: Commission Regulation (EEC) No 3234/85 of 15 November 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 11 . 85 Official Journal of the European Communities No L 312 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3234 / 85 of 15 November 1985 on the supply of various lots of butteroil as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( s ), amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the cost arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 ( J ), and in particular Article 3 ( 1 ), first subparagraph , Having regard to Council Regulation (EEC ) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk products ( 3 ), as last amended by Regulation (EEC) No 1298 / 85 ( 4 ), and in particular Article 6 ( 7 ) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 396 tonnes of butteroil to be supplied fob , cif or free at destination ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid an the special terms set out in the Annexes . Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 2 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 137 , 27 . 5 . 1985 , p. 5 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( «) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 312 / 2 22 . 11 . 85Official Journal of the European Communities ANNEX Notice of invitation to tender ( 1 ) Description of the lot A B 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 278 tonnes 195 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging ( 5 ) 11 . Supplementary markings on the pack ­ aging 'NICARAGUA 2593 PI / CORINTO / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 ( b ) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 4 )( 6 ) 22 . 11 . 85 Official Journal of the European Communities No L 312 / 3 Description of the lot G 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 473 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'NICARAGUA 0259301 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS ./ CORINTO' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 ( b ) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 4 )( 6 ) No L 312 / 4 Official Journal of the European Communities 22 . 11 . 85 Description of the lot D E 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 (b) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 700 tonnes 750 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging ( 5 ) 11 . Supplementary markings on the pack ­ 'CHINA 2647 / ACTION OF THE WORLD FOOD PROGRAMME / aging XINGANG' SHANGHAI' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 (b ) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 7 ) 22 . 11 . 85 Official Journal of the European Communities No L 312/ 5 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents . ( 4 ) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( s ) In new bunged metal drums , coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. ( 6 ) The successful tenderer shall give the beneficiaries' representatives , at the time of delivery , a health certificate . ( 7 ) Commission delegate to be contacted by the successful tenderer : Thai Military Bank Building , 9th and 10th floors , 34 , Phya Thai Road , Bangkok (Thailand), Tel . 246 00 22 , telex 086 / 82764 COMEUBK TH.